Citation Nr: 0600689	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-29 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for peripheral 
neuropathy of the right leg, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for peripheral 
neuropathy of the left leg, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for erectile 
dysfunction, currently evaluated as 0 percent disabling.

5.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.  

6.  Entitlement to a total disability rating for compensation 
based on individual unemployability.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to May 
1970.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2004, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, through the VA's 
Appeals Management Center (AMC) in Washington, DC.  The 
purpose of such remand was to permit the veteran to be 
afforded a Board hearing at the RO, which it is noted was 
conducted by the undersigned Veterans Law Judge in September 
2005.  A transcript of that proceeding is of record.  

This appeal is REMANDED to the RO via the AMC.  VA will 
notify the veteran if further action is required on his part.



REMAND

Contrary to the procedural history of the instant appeal as 
had been set forth in the Board's remand of November 2004, 
this appeal originated from a December 2002 claim filed by 
the veteran, which was adjudicated by the RO in April 2003.  
An appeal was initiated later in April 2003, a statement of 
the case was then furnished to the veteran in September 2003, 
and the appeal was perfected later in the same month.

The record reflects that, in the context of the current 
appeal, notice of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
was provided to the veteran only as to his TDIU claim.  Such 
notice was furnished to him in December 2002 correspondence 
from the RO.  Lacking is any showing that a VCAA notice 
letter was ever prepared and furnished to the veteran as to 
any of the other issues herein on appeal.  It, too, is 
noteworthy that any VCAA notice provided in connection with 
prior claims not herein on appeal does not serve to cure this 
procedural defect.  In view of the foregoing and the inter-
relationship between the claims for increase for various 
disorders and the veteran's claim for a total disability 
rating for compensation due to individual unemployability 
(TDIU), and in light of the veteran's allegation of 
noncompliance with the VCAA, further remand is required.  

Accordingly, this matter is REMANDED for the following 
action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2005), the veteran must 
be notified in writing of what 
information and evidence are still needed 
to substantiate his claims of entitlement 
to increased ratings for diabetes 
mellitus, peripheral neuropathy of the 
right and left legs, and erectile 
dysfunction; entitlement to Dependents' 
Educational Assistance under Chapter 35; 
and entitlement to a TDIU.  The veteran 
must be notified what portion of any 
necessary evidence VA will secure, and 
what portion he himself must submit.  
Finally, he must be advised to submit all 
pertinent evidence not already on file 
that he has in his possession, and that, 
if requested, VA will assist him in 
obtaining pertinent treatment records 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  All records of VA medical treatment, 
not already contained in the claims 
folder, which pertain to the veteran's 
service connected diabetes mellitus, 
peripheral neuropathy of the right and 
left legs, and erectile dysfunction, must 
be obtained for inclusion in his claims 
folder.  

3.  Lastly, the issues of the veteran's 
entitlement to increased ratings for 
diabetes mellitus, peripheral neuropathy 
of the right and left legs, and erectile 
dysfunction; entitlement to Dependents' 
Educational Assistance under Chapter 35; 
and entitlement to a TDIU, must be 
readjudicated in a new rating decision.  
Such readjudication must be undertaken on 
the basis of all of the evidence of 
record and all governing legal authority.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purposes of this remand are to obtain additional 
procedural and evidentiary development and to preserve the 
veteran's due process rights.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

